DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on August 4, 2022.  This action is made final.
Claims 10-29 are amended.  Claims 10-29 are pending for examination.  Claims 10, 17, and 24 are independent claims.

Claim Rejections - 35 USC § 112
Regarding Claims 10-29, Applicant’s Amendment corrects the previous issues of failure to comply with the written description requirement.  The previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chief Architect® X6 software released February 2014 (hereinafter “Chief Architect”) as evidenced by Chief Architect® X6 Reference Manual, Chief Architect, Inc., available at https://cloud.chiefarchitect.com/1/pdf/documentation/chief-architect-x6-reference-manual.pdf (2014) (hereinafter “Chief Architect Manual”) in view of Nielsen et al., U.S. Patent Application 2011/0007076 A1 (published Jan. 13, 2011) (hereinafter “Nielsen”) and Guo et al., U.S. Patent Application 2003/0014224 A1 (published Jan. 16, 2003) (hereinafter “Guo”). 
Regarding Claim 10, Chief Architect teaches a computer-implemented method of assembling a plurality of views in a display (see, e.g., Chief Architect Manual, p. 27, Program Overview, describing Chief Architect as allowing residential and light commercial design professionals to easily and efficiently produce 3D models and construction documents for projects; and pp. 29-31, The Chief Architect Environment, describing and illustrating Chief Architect’s design technology as including a graphical user interface comprising various features including a drawing area for placing and manipulating objects; pp. 33 and 34, View and Side Windows, describing Chief Architect’s main program window as comprising view windows of different types; and p. 143, Layers, describing layers as used to organize and manage the display of all objects in all views), comprising:
Receiving, by one or more processors, an electronic document (see, e.g., id., p. 1133, Importing and Exporting, describing importing as the process of opening a file produced in a different program in Chief architect and indicating that Chief Architect allows a user to import a variety of information from other applications; and p. 61, Importing Files, describing importing information into the user’s drawings using import dialogs; and p. 1136 and 1137, Import Drawing Assistant, describing an Import Drawing Assistant allowing a user to import files of a certain type and describing selecting a file to import), the electronic document corresponding to an electronic representation of a physical structure (see, e.g., id., p. 1139, Layer Mapping, describing layers of an imported file imported into a current layer set; and p. 27, Program Overview, indicating use of Chief Architect to produce models and construction documents for residential and commercial projects [indicating documents corresponding to a representation of a physical structure]);
Determining, by the one or more processors, a plurality of views associated with the electronic document (see, e.g., id., p. 1138, Select Layers, describing and illustrating a Select Layers user interface window of the Import Drawing Assistant in which a table displays a list of the layers found in the imported file and information about each layer.  Note that a layer, such as a layer of objects, can be understood to represent or comprise a view at least because it comprises distinct content that can be viewed; and see also, e.g., id., p. 1133, Importing and Exporting, describing importing a variety of information including 2D files and a variety of 3D file formats and indicating importing of 2D drawings and 3D symbols and materials; p. 431, Copying Between Plans, indicating importing floors and other models from one plan into a different plan; and p. 1137, Select File, describing importing of all CAD blocks in a file.  Note that any imported object that represents content that can be viewed can be understood to represent or comprise a view as noted above);
Determining, by the one or more processors, whether the plurality of views contain position coordinates (see, e.g., id., pp. 1143 and 1144, Import Complete, describing a DXF or DWG file imported into Chief Architect such that all of its components are selected as a group and its coordinates are displayed in the Status Bar [indicating imported file layers or content containing position coordinates]; and pp. 1143, Drawing Unit, describing and illustrating a Drawing Unit user interface window of the Import Drawing Assistant in which the user can control whether imported drawings are placed at the origin [with coordinates of 0,0] or are imported to the same location as the drawings were drawn in the original application [indicating imported file layers or content containing position coordinates]; p. 1115, PDF Files, and p. 1136, Import Drawing Assistant, describing importing .pdf files and DXF or DWG files imported by dragging a file from an operating system window into the Chief Architect window [indicating automatic determination of distinctions of types of files being imported into Chief Architect and different handling of DXF or DWG file types representing files having position coordinates]; and pp. 1109 and 1110, Importing Pictures, and pp. 1149 and 1150, Importing 3D Symbols, indicating importing of various additional file types into Chief Architect in different ways);
Upon determining, by the one or more processors, that the plurality of views contain the position coordinates, assembling one or more of the plurality of views into a map using the position coordinates (see, e.g., id., p. 1139, Layer Mapping, describing and illustrating functionality to map layers in the imported DXF or DWG drawing to Chief Architect layers by name and indicating that all attributes for each layer are imported into the current layer set; p. 145 and 146, Layer Sets, indicating use of layer sets to propagate changes among views using the same layer set; and pp. 1143 and 1144, Import Complete, describing a file imported into Chief Architect such that its components are visible on screen at imported coordinates);
Upon determining, by the one or more processors, that the plurality of views represent alternative data, assembling, by the one or more processors, one or more of the plurality of views into a map using the alternative data (see, e.g., id., pp. 1115 and 1116, PDF Files, describing importing multiple pages of a PDF file [known in the art to lack coordinate information such as in contrast to DXF or DWG files at least in the sense of format]; pp. 1109 and 1110, Importing Pictures, describing importing of BMP, JPG, and PNG files [known in the art to lack coordinate information such as in contrast to DXF or DWG files at least in the sense of format] such that an imported picture is placed in the center of the current view; pp. 1134-1136, Importing 2D Drawings, and p. 1137, Select File, describing an option in the Import Drawing Assistant to determine how hatch patterns are imported; and pp. 1134 and 1135, Supported Entities, describing supported entities for import as also including lines, circles, ellipses, splines, and polylines.  Note that any information in an imported layer having design or shape information can be viewed as having associated patterns); and
Displaying, by the one or more processors, the map in a user interface (see, e.g., id., pp. 1143 and 1144, Import Complete, describing a DXF or DWG file imported into Chief Architect such that it can be visible at a location on screen; and pp. 1109 and 1110, Importing Pictures, describing an imported picture is placed in the center of the current view).
However, Chief Architect does not appear to explicitly describe upon determining that the plurality of views do not contain the position coordinates, assembling one or more of the plurality of views into a map.
Nielsen teaches a computer-implemented method of assembling a plurality of views in a display (see, e.g., Nielsen, Abstract, describing manual, semi-automated, or automated image-based electronic manifests of locate operations in which image layers are enabled or disabled to facilitate comparative viewing of base images and/or categories of overlaid information; and para. 11, describing methods for creating a searchable electronic record or “electronic manifest” relating to a geographic area), comprising: determining whether a plurality of views contain position coordinates (see, e.g., id., paras. 164-173, describing implementation of described elements in relationship to various examples of input images and source data representing input images such as facilities maps that include geo-encoded information, such as in the form of metadata, that provides location information for represented items on the facility map; and paras. 363, 372, and 375-377, describing embodiments in which geo-location data [representing position coordinates], such as in the form of metadata, associated with a photograph is used to determine overlays); upon determining that the plurality of views contain the position coordinates, assembling one or more of the plurality of views into a map using the position coordinates (see, e.g., id., paras. 362 and 363 and Fig. 44, describing embodiments in which geo-location data, such as in the form of metadata, associated with a photograph is used to determine the location depicted in the photograph and the photograph is automatically positioned at that location with respect to an input image displayed in a user interface [representing assembly of a map using the geo-location data]; and paras. 369-374 and 380, and 385, describing incorporating facilities map layers using geographic information system map data such as geolocation data); and upon determining that the plurality of views do not contain the position coordinates, assembling one or more of the plurality of views into a map by using alternative data (see, e.g., id., para. 363 and Fig. 44, describing embodiments in which a user manually positions the photograph such that it is overlaid on the input image at an estimated location such as by dragging a representation to a desired location on a screen; para. 376, describing use of facilities maps in various electronic forms including various vector [containing position coordinates] and raster forms [not containing position coordinates]; and Abstract and paras. 14, 158, 226, 272, and 276, indicating automated generation of electronic manifests.  Such arrangements as described comprise or render obvious to one of ordinary skill in the art determining that a photograph does not contain geo-location data at least in the sense of implementing alternative placement in contrast to automatic placement based on geo-location data as described).
Chief Architect and Nielsen are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods of assembling a plurality of views in a display and with teachings directed toward architectural models.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Chief Architect and Nielsen and implement a method of assembling a plurality of views in a display in which, upon determining that a plurality of views do not contain position coordinates, one or more of the plurality of views are assembled into a map in order to generate more accurate facilities data that can be more easily analyzed and integrated with other data (see, e.g., Nielsen, paras. 4-11; and in view of the value of automation well known in the art).  
However, although any type of processing of pattern information can be viewed as a form of pattern recognition of the pattern information, Chief Architect as modified by Nielsen does not appear to explicitly describe assembling the one or more of the plurality of views into the map by determining patterns associated with the plurality of views and assembling the one or more of the plurality of views using pattern recognition of the associated patterns.
Guo teaches a computer-implemented method of assembling a plurality of views in a display (e.g., Guo, Abstract, describing a method and apparatus for automatically combining aerial images and oblique images to form a three-dimensional [3D] site model), comprising: upon determining that a plurality of views do not contain position coordinates, assembling one or more of the plurality of views into a map by i) determining patterns associated with the plurality of views and ii) assembling the one or more of the plurality of views using pattern recognition of the associated patterns (see, e.g., id., paras. 21-24 and Fig. 1, describing and illustrating a flow diagram of a method for generating a site model in which aerial imagery and oblique imagery is used along with sensor pose information such as acquired using a GPS receiver to generate a 3D model; para. 22, describing embodiments in which generation of the 3D model is performed without the sensor pose information; and para. 65, describing embodiments in which, in contrast to use of pose sensors such as GPS, INS, and camera instrumentation, a pose of vertical images is computed by conventional photogrammetric bundle adjustment using image to image tie points and ground control points or by georegistration of the vertical images to previously geocalibrated reference orthophotos and a pose of oblique images is reconstructed using photogrammetric bundle adjustment and plan view analysis).
Guo is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods of assembling a plurality of views in a display and with teachings directed toward architectural models.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Chief Architect, Nielsen, and Guo and implement a method of assembling a plurality of views in a display in which one or more of a plurality of views are assembled into a map by determining patterns associated with the plurality of views and assembling the one or more of the plurality of views using pattern recognition of the associated patterns in order to more efficiently generate 3D site models such as of buildings (see, e.g., Guo, paras. 4-9; and in view of the value of pattern recognition and automation well known in the art).  
Regarding Claim 11, Chief Architect as modified by Nielsen and Guo teaches the method of Claim 10, further comprising: upon determining that one or more of the plurality of views in the map have overlapping identical data, removing, by the one or more processors, the overlapping identical data (see, e.g., Chief Architect Manual, p. 1141, Duplicate CAD Blocks, describing a user interface window of the Import Drawing Assistant allowing the user to determine how to handle an occurrence in which one or more CAD blocks in the imported file have the same name as a CAD block in the current plan or layout and describing options to replace blocks that already exist in the plan with duplicates being imported or to keep blocks that already exist in the plan and discard the duplicates being imported [each option representing removing overlapping identical data]; and see also, e.g., id., p. 1142, Advanced Duplicate CAD Blocks, describing a user interface window of the Import Drawing Assistant displaying duplicate CAD blocks and allowing the user to designate handling of individual duplicate CAD blocks).
Regarding Claim 12, Chief Architect as modified by Nielsen and Guo teaches the method of Claim 10, further comprising: determining, by the one or more processors, whether a prior plurality of views exists, the prior plurality of views corresponding to a previous version of the plurality of views; and upon determining that the prior plurality of views exists, replacing, by the one or more processors, the prior plurality of views with the plurality of views (see, e.g., Chief Architect Manual, p. 1139, Layer Mapping, describing layers of the imported file imported into the current layer set; p. 1140, Advanced Layer Mapping, describing and illustrating an Advanced Layer Mapping user interface window of the Import Drawing Assistant in which a list of the layers found in the imported file and the layers in Chief Architect that they are mapped to are displayed; and p. 1141, Duplicate CAD Blocks, describing embodiments in which, if one or more CAD blocks in the imported file have the same name as a CAD block in the current plan or layout, instances of an existing CAD block in the current plan or layout are replaced with the imported CAD block.  Note that under such an arrangement as described, replacement of existing blocks with blocks of imported layers mapped to existing layers represents replacement of a prior plurality of views as claimed; and see also, e.g., id., pp. 81 and 82, Import Annotation Sets Dialog, and pp. 155 and 156, Importing Layer Sets, describing embodiments in which existing layer sets are replaced by imported layer sets).
Regarding Claim 13, Chief Architect as modified by Nielsen and Guo teaches the method of Claim 10, further comprising: upon determining that a prior plurality of views exists, archiving, by the one or more processors, the prior plurality of views before replacing the prior plurality of views with the plurality of views (see, e.g., Chief Architect Manual, pp. 57-59, Auto Archive, describing an archive folder created by Chief Architect for a plan or layout that is used to hold auto save and archive files, describing archive files created or updated each time a drawing is saved, describing embodiments in which an auto archive utility creates an archive file of a plan or layout file opened from a previous program version, and describing Chief Architect automatically creating auto save files at regular intervals when changes are made to a file; p. 59, Undo Files, describing Chief Architect storing a set number of copies of all open plan file changes as undo files in an undo directory; pp. 251 and 252, Undo and Redo, describing functionality to allow the user to undo the last action performed and to undo a recent number of action; and see the discussion of Claim 12 regarding replacing a prior plurality of views with the plurality of views).
Regarding Claim 14, Chief Architect as modified by Nielsen and Guo teaches the method of Claim 10, further comprising: categorizing, by the one or more processors, each view in the plurality of views by type (see, e.g., Chief Architect Manual, p. 1138, Select Layers, describing and illustrating the Select Layers window of the Import Drawing Assistant comprising information about each layer found in the imported file including Visible, Frozen, and Convert To designations.  Note that any designation applied to specific layers can be viewed as representing categorization of the layers by type).
Regarding Claim 15, Chief Architect as modified by Nielsen and Guo teaches the method of Claim 10, further comprising: determining, by the one or more processors, a file type associated with the electronic document (see, e.g., Chief Architect Manual, p. 1136 and 1137, Import Drawing Assistant, describing the Import Drawing Assistant as allowing a user to import files of a certain type, files having a DXF or DWG extension, and describing the user selecting the file to import).
Regarding Claim 16, Chief Architect as modified by Nielsen and Guo teaches the method of Claim 10, further comprising: separating, by the one or more processors, each view from the electronic document (see, e.g., Chief Architect Manual, p. 1139, Layer Mapping, describing layers of the imported file imported into the current layer set [representing separating the layers from the imported file at least in the sense of including then in a different file or logical grouping).
Regarding Claim 17, Chief Architect as modified by Nielsen and Guo teaches a system corresponding to the method of Claim 10.  The same rationale of rejection provided above is applicable.
Regarding Claim 18, Chief Architect as modified by Nielsen and Guo teaches a system corresponding to the method of Claim 11.  The same rationale of rejection provided above is applicable.
Regarding Claim 19, Chief Architect as modified by Nielsen and Guo teaches a system corresponding to the method of Claim 12.  The same rationale of rejection provided above is applicable.
Regarding Claim 20, Chief Architect as modified by Nielsen and Guo teaches a system corresponding to the method of Claim 13.  The same rationale of rejection provided above is applicable.
Regarding Claim 21, Chief Architect as modified by Nielsen and Guo teaches a system corresponding to the method of Claim 14.  The same rationale of rejection provided above is applicable.
Regarding Claim 22, Chief Architect as modified by Nielsen and Guo teaches a system corresponding to the method of Claim 15.  The same rationale of rejection provided above is applicable.
Regarding Claim 23, Chief Architect as modified by Nielsen and Guo teaches a system corresponding to the method of Claim 16.  The same rationale of rejection provided above is applicable.
Regarding Claim 24, Chief Architect as modified by Nielsen and Guo teaches a non-transitory computer-readable medium corresponding to the method of Claim 10.  The same rationale of rejection provided above is applicable.
Regarding Claim 25, Chief Architect as modified by Nielsen and Guo teaches a non-transitory computer-readable medium corresponding to the method of Claim 11.  The same rationale of rejection provided above is applicable.
Regarding Claim 26, Chief Architect as modified by Nielsen and Guo teaches a non-transitory computer-readable medium corresponding to the method of Claim 12.  The same rationale of rejection provided above is applicable.
Regarding Claim 27, Chief Architect as modified by Nielsen and Guo teaches a non-transitory computer-readable medium corresponding to the method of Claim 13.  The same rationale of rejection provided above is applicable.
Regarding Claim 28, Chief Architect as modified by Nielsen and Guo teaches a non-transitory computer-readable medium corresponding to the method of Claim 14.  The same rationale of rejection provided above is applicable.
Regarding Claim 29, Chief Architect as modified by Nielsen and Guo teaches a non-transitory computer-readable medium corresponding to the method of Claim 16.  The same rationale of rejection provided above is applicable.

Response to Arguments
Applicant’s arguments filed August 4, 2022, have been fully considered but are not persuasive.  Applicant argues on pages 10 and 11 of the Amendment (pages 2 and 3 of the Remarks) that Chief Architect in view of Nielsen and Guo fails to teach or suggest limitations including “upon determining, by the one or more processors, that the plurality of views do not contain the position coordinates, assembling, by the one or more processors, one or more of the plurality of views into a map using pattern recognition,” arguing that Nielsen and Guo are both silent regarding assembling views using pattern recognition and silent regarding assembling the views upon determining that the plurality of views do not contain the position coordinates.  These arguments ignore relevant teachings of the applied references, are inconsistent with a broadest reasonable interpretation of the claim language, and underestimate the level of ordinary skill in the art.
Applicant fails to evaluate obviousness over the combination of the applied references by ignoring relevant teachings of Nielsen and Guo.  While Nielsen does not explicitly describe assembling views using pattern recognition, it does teach automatic processing comprising determining whether views in a plurality of views contain position coordinates and, upon determining that views contain position coordinates, assembling the views into a map using the position coordinates (see, e.g., id., paras. 363, 372, and 375-377, describing using geo-location data [representing position coordinates], such as in the form of metadata, to determine placement of image overlays).  Also, one of ordinary skill in the art would understand Nielsen to suggest alternative processing of views upon determining that the views do not contain the position coordinates (see, e.g., id., paras. 344-347, indicating GPS information may not be available or may not be accurate; and para. 363 and Fig. 44, describing manually positioning of an overlaid photograph in contrast to automatic placement using geo-location information).  
Further, contrary to Applicant’s assertion that it is silent regarding the issues, Guo teaches assembling views using pattern recognition and assembling the views upon determining that the views do not contain the position coordinates under a broadest reasonable interpretation standard.  Applicant’s acknowledgement that “Guo merely teaches generating a 3D site model based on an aerial and/or oblique imagery,” while ignoring relevant teachings of the reference, recognizes that Guo teaches assembling views (generation of a 3D site model) using pattern recognition (based on an aerial and/or oblique imagery, which involves pattern recognition in some embodiments) under a broadest reasonable interpretation.  Applicant ignores teachings of Guo regarding generating a site model using aerial imagery and oblique imagery without sensor pose information (which includes or represents position coordinates) such as acquired using a GPS receiver (see, e.g., Guo, para. 22).  Guo teaches that in such arrangements, in contrast to using information from pose sensors such as GPS information, a pose of vertical images is computed by conventional photogrammetric bundle adjustment using image to image tie points and ground control points or by georegistration of the vertical images to previously geocalibrated reference orthophotos and a pose of oblique images is reconstructed using photogrammetric bundle adjustment and plan view analysis (id., para. 65), which represents pattern recognition in various forms.  Applicant’s arguments are unpersuasive because they fail to address these teachings of Guo in combination with the teachings of Chief Architect and Nielsen.

Conclusion
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
11/5/2022


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174